DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 6 January 2020.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  (The instant specification recites: DE 102012016147 A1 on [Pg. 1: li. 8] and [Pg. 2: li. 5; JP 30-30922 A on [Pg. 1: li. 12]; DE 4301444 C2 on [Pg. 1: li. 20]; DE 4124297 A1 on [Pg. 1: li. 20]; DE 4122412 A1 on [Pg. 1: li. 21]; WO 2004/00524 on [Pg. 1: li. 5].)

Specification
The disclosure is objected to because of the following informalities: 
The published instant specification recites on [0012] that "The first layer is made of a harder material than the second layer. [...] the harder material layer can deform the softer layer by sealing it circumferentially", which appears to be a typographical error.  In the instant case, it is later disclosed in the same paragraph [0012] and on [0023] that the continuous first decorative layer is deformed by and circumferentially surround the second decorative layer.  Clarification and correction is requested.
Appropriate correction is required.

Claim Objections
Claims 3-7 and 9 are objected to because of the following informalities:
With Regards to Claim 3:  Instant claim 3 recites --the first decorative layer has a surface portion of between 45% and 55% of the visible surface, and in that a remaining visible surface is formed by the second decorative layer-- on lines 1 to 3; for clarity, recommend correcting this to read as --the surface portions of the first decorative layer comprisesurface portions of the second decorative layer--.
With Regards to Claim 4:  Instant claim 4 recites --wherein surface portions of the wood veneer and surface portions of the metal foil are approximately of the same size-- on lines 1 to 2; for consistency, recommend correcting this to read as --wherein the surface portions of the second decorative layerthe surface portions of the first decorative layer--.
With Regards to Claim 5:  Instant claim 5 recites --the visible surface is configured in the manner of a ship deck with elongated parallel strips of wood veneer with intermediate spacer strips-- on lines 1 to 2; for clarity and consistency, recommend correcting this to read as --the visible surface is configured in the manner of a ship deck with elongated parallel strips of the second decorative layer of the first decorative layer--.
With Regards to Claim 6:  Instant claim 6 recites --the surface portion of the wood veneer is over 97%, and the spacer strips occupies the rest of the surface-- on lines 1 to 2; for clarity and consistency, recommend correcting this to read as --the surface portions of the elongated parallel strips are of the visible surface, and the spacer strips occupy[[occupies]] the rest of the visible surface--.
With Regards to Claim 7:  Instant claim 7 recites --the wood veneer are-- on line 2; for consistency, recommend correcting this to read as --the elongated parallel strips--.
With Regards to Claim 9:  Instant claim 3 recites --the first decorative layer has a surface portion of between 15% and 35% of the visible surface, and in that a remaining visible surface is formed by the second decorative layer-- on lines 1 to 3; for clarity, recommend correcting this to read as --the surface portions of the first decorative layer comprisesurface portions of the second decorative layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 4:  Claim 4 recites the limitation of "the same size" on line 2.  As written, it is unclear if "size" is made in reference to only the surface area, or if it is meant to encompass the thickness dimension.  For the purpose of examination, "size" will be considered to apply to the surface area or "surface portions" of the first and second decorative layers.
With Regards to Claim 5:  Claim 5 recites the limitation "intermediate spacer strips" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.  When considered in view of the instant specification, said "intermediate spacer strips" are considered to be of the "first decorative layer".  As such, for the purpose of examination the limitation will be considered to read as "intermediate spacer strips of the first decorative layer".
With Regards to Claim 6:  Claim 6 recites the limitation "over 97%" on line 2, but fails to designate a basis to which it is compared to, rendering the claim indefinite.  For the purpose of examination, it will be considered to read as "over 97 of the visible surface".
With Regards to Claim 6:  Claim 6 recites the limitation "the surface" in 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be read as "the visible surface".
With Regards to Claim 8:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
In the present instance, claim 8 recites the broad recitation "the metal foil with a thickness of between 0.05 and 0.3 mm" on line 2, and the claim also recites "preferably 0.09 and 0.11 mm, in particular 0.1 mm" on lines 2 to 3, which are the narrower statement of the range/limitation.
In the present instance, claim 8 recites the broad recitation "the second decorative layer has a thickness of between 0.1 and 0.5 mm" on lines 3 to 4, and the claim also recites "preferably 0.22 and 0.28 mm, in particular 0.25 mm" on lines 3 to 4, which are the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wengert (DE 10-2012-016147 A1).
Regarding Claims 1 and 12:  Wengert teaches a molded decorative part with a continuous first decorative layer provided on the back with a back-molded reinforcement layer and a second decorative layer placed on the first decorative layer, in the manner of an inlay, that is exposed on the visible side of the first decorative layer, whereby surface portions of the fist decorative layer and the second decorative layer are visible on the visible side (figure 2 and [0009] of Wengert).  Wengert also teaches that the second decorative layer can be completely or partially pressed into the first decorative layer, and that the first decorative layer is made of a material that is softer than the material of the second decorative layer ([0010]-[0011] of Wengert).  It is also taught by Wengert that the materials for the first decorative layer and/or the second decorative layer can be metal or wood, wherein the wood can be a wood veneer ([0011] and [0013]-[0014] of Wengert).  (In this case, while Wengert does not explicitly recite a metal foil, in that the thickness dimensions of the layer are in the range of what would be well-known to be a foil, it is considered to meet the claimed limitation of a "metal foil".)  Wengert further teaches that the first decorative layer and second decorative layer are placed adjacent to (side-by-side) with respect to one another, and that there can be a plurality of second decorative layers placed into the first decorative layer (figure 2 of Wengert).
Regarding Claim 2:  Wengert teaches a visible surface of the decorative molded part is formed by surface portions of the first and second decorative layers (figure 2 and [0009] of Wengert).
Regarding Claim 3:  Wengert teaches that the surface portions of the first decorative layer comprise between 45% and 55% of the visible surface, and a remaining visible surface is formed by the surface portions of the second decorative layer (figure 2 of Wengert).  (In the instant case, the surface portions of the first decorative layer a visually seen to comprise about 50% of the visible surface.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wengert (DE 10-2012-016147 A1) as applied to claims 1-3 above.
Wengert is relied upon as stated above.
Regarding Claim 4:  Wengert discloses the claimed decorative molded part, but does not explicitly recite that --the surface portions of the second decorative layer and the surface portions of the first decorative layer are approximately of the same size--.  However, it would have been obvious to change the size of the second decorative layer to have surface portions of approximately the same size as those of the first decorative layer, since such a modification would have involved a mere change in the size of the second decorative layer.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 5:  Wengert discloses the claimed decorative molded part, but does not explicitly recite that --the visible surface is configured in the manner of a ship deck with elongated parallel strips of the second decorative layer with intermediate spacer strips of the first decorative layer--.  However, it would have been obvious to change the size of the spacing between the second decorative layer elements to have the visible surface is configured in the manner of a ship deck (as recited above), since such a modification would have involved a mere change in the size of the spacing between the second decorative layer elements.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 6:  Wengert discloses the claimed decorative molded part, but does not explicitly recite that --the surface portions of the elongated parallel strips are over 97% of the visible surface, and the spacer strips occupy the rest of the visible surface--.  However, it would have been obvious to change the size of the spacing between the second decorative layer elements to have the surface portions of the elongated parallel strips comprise over 97% of the visible surface, since such a modification would have involved a mere change in the size of the spacing between the second decorative layer elements.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 7:  Wengert discloses that the spacer strips are formed oblong and run parallel to each other, and that the elongated parallel strips are formed oblong and run parallel to each other (figure 2 of Wengert).
Regarding Claim 8:  Wengert discloses that the first decorative layer and the second decorative layer in their final form can have a combined thickness of 0.1 to 1.5 mm ([0011] and [0025] of Wengert).  Wengert also discloses that the second decorative layer can be completely or partially pressed into the first decorative layer, and that in the latter case the second decorative layer protruding by about a third of its thickness over the visible side of the first (figure 2, [0010], and [0024] of Wengert).  Wengert does not explicitly recite that --the first decorative layer formed as the metal foil has a thickness of between 0.05 mm and 0.3 mm, and that the second decorative layer has a thickness of between 0.1 mm and 0.5 mm--.  However, a person of ordinary skill in the art at the time the invention was made, could have calculated the thicknesses of the first and second decorative layers of Wengert.  In the instant case, given that the second decorative layer is completely pressed into the first decorative layer (i.e. the visible surfaces of the first and second decorative layers are coplanar) the thickness of the first decorative layer could would be equal to the total thickness of the first and decorative layers, whereas the thickness of the second decorative layer would be at most the total thickness of the first and second decorative layers to at least half the total thickness (as discerned from figure 2).  As such, the first decorative layer would have a thickness of from 0.1 to 1.5 mm, and the second decorative layer would have a thickness of 0.05 mm to 1.5 mm; which are sufficiently specific to anticipate the first decorative layer --thickness of between 0.05 mm and 0.3 mm-- and the second decorative layer --thickness of between 0.1 mm and 0.5 mm--.  See MPEP §2131.03(II).
Regarding Claim 9:  Wengert discloses the claimed decorative molded part, but does not explicitly recite that --the surface portions of the first decorative layer comprise between 15% and 35% of the visible surface, and a remaining visible surface is formed by the surface portions of the second decorative layer--.  However, it would have been obvious to change the size of the second decorative layer to have surface portions of comprising between 15% to 35% of the visible surface, since such a modification would have involved a mere change in the size of the second decorative layer.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 11:  Wengert discloses that the first decorative layer and the second decorative layer in their final form can have a combined thickness of 0.1 to 1.5 mm ([0011] and [0025] of Wengert).  Wengert also discloses that the second decorative layer can be completely or partially pressed into the first decorative layer, and that in the latter case the second decorative layer protruding by about a third of its thickness over the visible side of the first (figure 2, [0010], and [0024] of Wengert).  Wengert does not explicitly recite that --the first decorative layer has a thickness of between 0.05 mm and 0.11 mm, and that the second decorative layer has a thickness of between 0.1 mm and 0.28 mm--.  However, a person of ordinary skill in the art at the time the invention was made, could have calculated the thicknesses of the first and second decorative layers of Wengert.  In the instant case, given that the second decorative layer is completely pressed into the first decorative layer (i.e. the visible surfaces of the first and second decorative layers are coplanar) the thickness of the first decorative layer could would be equal to the total thickness of the first and decorative layers, whereas the thickness of the second decorative layer would be at most the total thickness of the first and second decorative layers to at least half the total thickness (as discerned from figure 2).  As such, the first decorative layer would have a thickness of from 0.1 to 1.5 mm, and the second decorative layer would have a thickness of 0.05 mm to 1.5 mm; which are sufficiently specific to anticipate the first decorative layer --thickness of between 0.05 mm and 0.11 mm-- and the second decorative layer --thickness of between 0.1 mm and 0.28 mm--.  See MPEP §2131.03(II).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wengert (DE 10-2012-016147 A1) as applied to claim 1 above, and further in view of Shanok (US 3,616,099 A).
Wengert is relied upon as described above.
Regarding Claim 10:  Wengert fails to disclose that --the metal foil comprises aluminum--.
Shanok discloses a decorative strip comprising a metal foil of aluminum ([Col. 3: li. 28-39] of Shanok). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the aluminum metal foil of Shanok as the first decorative layer of Wengert in order to have --the metal foil comprise aluminum--.  One of ordinary skill in the art would have been motivated to have incorporated the aluminum metal foil of Shanok as the first decorative layer of Wengert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781